AMENDMENT NO. 2 TO THE

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 TO THE THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “Amendment”) is made and entered into as of November 12, 2013 by and among
1st United Bancorp, Inc., a business corporation organized and operating under
the laws of the State of Florida (the “Company”), 1st United Bank, a commercial
bank organized and operating under the laws of the State of Florida (the
“Bank”), and John Marino, an individual residing at 14662 Rolling Rock Place,
Wellington, FL 33414 (the “Executive”).

WITNESSETH:

WHEREAS, the Executive has agreed to serve the Company in the capacities of
President and Chief Operating Officer and the Bank in the capacities of Chief
Operating Officer and Chief Financial Officer; and

WHEREAS, the Company, the Bank and the Executive entered into an Employment
Agreement dated March 4, 2004, as amended and/or restated on January 1, 2007,
December 18, 2008, December 20, 2011, January 24, 2012 and July 23, 2013 (the
“Agreement”), and the parties desire to amend the Agreement; and

WHEREAS, the Executive is willing to continue to serve the Company and the Bank
on the terms and conditions set forth in the Agreement as amended by this
Amendment;

NOW, THEREFORE, in consideration of the Executive’s continued employment and the
mutual covenants herein contained, the Company, the Bank and the Executive
hereby agree that the terms of the Agreement are hereby modified and, to the
extent inconsistent with the terms of the Agreement, superseded as follows:

1.                  Amendment to Agreement. Section 4 of the Agreement is hereby
deleted in its entirety and replaced with the following:



 

 

Section 4.            Cash Compensation. In consideration for the services to be
rendered by the Executive hereunder, the Company and/or the Bank, in such
combination thereof as may be agreed by the Boards of Directors of the Company
and the Bank, shall pay to the Executive a salary at an initial annualized rate
of ONE HUNDRED TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($125,000.00), payable in
approximately equal installments in accordance with the Company’s and/or the
Bank’s customary payroll practices for senior officers less applicable payroll
taxes. Commencing on the first day of the calendar month subsequent to the later
to occur of (a) the day that the Company and the Bank have consolidated total
assets of at least $150 million, and (b) the last day of the month during which
the Company achieves its first month of profitability on a consolidated basis,
the Executive’s salary shall be automatically increased to a minimum annual rate
of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00), payable in
approximately equal installments in accordance with the Company’s and/or the
Bank’s customary payroll practices for senior officers less applicable payroll
taxes. Effective January 1, 2012, the Executive’s salary shall be increased to a
minimum annual rate of THREE HUNDRED FIFTEEN THOUSAND AND NO/100 DOLLARS
($315,000), payable in approximately equal installments in accordance with the
Company’s and/or the Bank’s customary payroll practices for senior officers less
applicable payroll taxes. At least annually after the time that the salary is
increased to $315,000 or more and thereafter during the Employment Period, the
Board of Directors of the Bank and/or the Company, or the Compensation
Committees thereof, shall review the Executive’s annual rate of salary and may,
in its or their discretion, approve an increase therein; provided, however, that
the Executive’s annual rate of salary shall at all times during the Employment
Period be equal to ninety percent (90%) of the highest annual rate of salary
paid by the Company and/or Bank during such fiscal year to one of its “Named
Executive Officers” (as defined by the Securities and Exchange Commission
(“SEC”) in Item 402(a)(3) of its Regulation S-K, or any successor regulation)
(such highest annual rate of salary being hereinafter referred to as the
“Highest Executive Salary”). In no event shall the Executive’s annual rate of
salary under this Agreement in effect at a particular time be reduced without
his prior written consent, which consent may be withheld in the Executive’s sole
discretion. In addition to his base salary, beginning with the fiscal quarter of
the Company during which the Company achieves its first month of profitability
on a consolidated basis, and for each fiscal quarter thereafter, the Executive
shall be paid additional cash compensation (the “Cash Incentive Compensation”)
equal to the product of (i) two percent (2%) of the Company’s consolidated net
income before taxes for each such fiscal quarter (excluding extraordinary items
as defined in APB #30 (or any successor bulletin) and excluding restructuring
charges and other integration and reorganization expenses and charges relating
to mergers, acquisitions or transactions of similar effect) for financial
reporting purposes, multiplied by (ii) the total percentage of achievement of
the Corporate Performance Measure as determined by the Compensation Committee in
accordance with Exhibit D hereto for the applicable fiscal quarter, but in no
event shall the total Cash Incentive Compensation payable to the Executive with
respect to any fiscal year exceed the amount of the Highest Executive Salary for
such fiscal year. In the event that the period for which the Cash Incentive
Compensation payable to the Executive is less than a full fiscal quarter (e.g.,
where the effective date of termination of this Agreement is not as of the end
of a quarter), the amount of Cash Incentive Compensation payable to the
Executive shall be calculated by multiplying the Cash Incentive Compensation to
which the Executive would have been entitled for such fiscal quarter (had he
been employed for the entire quarter) by a fraction, the numerator of which is
the number of days during such fiscal quarter up to and including the effective
date of termination, and the denominator of which is the number of days in such
fiscal quarter. Seventy-five percent (75%) of such Cash Incentive Compensation
shall be paid by the Company to the Executive quarterly, within forty-five (45)
days after the end of each such calendar quarter. The remaining twenty-five
percent (25%) of the Cash Incentive Compensation calculated with respect to each
fiscal quarter shall be held back by the Company and the Bank and shall be
subject to a clawback based on a comparison of the total net Cash Incentive
Compensation that would have been earned if the calculation were made on an
annual basis as opposed to the quarterly calculations; the held-back amount
shall be paid to the Executive within thirty (30) days after the Company has
filed its Annual Report on Form 10-K (the “Form 10-K”) with the SEC with respect
to the fiscal year in question, unless such net annual calculation results in a
lower number than the sum of the positive quarterly calculations, in which event
the held-back amount payable at such time shall be reduced by the amount of such
difference. In addition to the foregoing salary and Cash Incentive Compensation,
the Executive may receive other cash compensation from the Company and/or the
Bank for services hereunder at such times, in such amounts and on such terms and
conditions as the Boards may determine from time to time. The term “Cash
Compensation” shall mean the total of the Executive’s salary, the Cash Incentive
Compensation and any other cash compensation paid to the Executive pursuant to
the immediately preceding sentence, unreduced by any 401(k) plan elective
deferrals. The term “Compensation” shall mean the aggregate of all taxable
compensation of any nature whatsoever unless clearly indicated to the contrary
in the context so used.



 

 

2.                  Amendment to Exhibits. Exhibit D attached hereto is hereby
added to the Agreement. 

3.                  Capitalized Terms. Capitalized terms herein shall have the
meanings ascribed to them in the Agreement except as otherwise expressly
provided in this Amendment. 

4.                  Effect of Amendment. Except and to the extent modified by
this Amendment, the provisions of the Agreement shall remain in full force and
effect and are hereby incorporated into and made a part of this Amendment as if
fully stated herein.

 

[Signature Page Follows]

 

 



 

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Amendment No. 2 to
Third Amended and Restated Employment Agreement to be executed and the Executive
has hereunto set his hand, all as of the day and year first above written.

  1st UNITED BANCORP, INC.       By: /s/ Rudy E. Schupp   Name:   Rudy E. Schupp
  Title: Chief Executive Officer         1st UNITED BANK          By: /s/ Rudy
E. Schupp   Name: Rudy E. Schupp   Title: Chief Executive Officer        
EXECUTIVE       /s/ John Marino   John Marino

 



 

 

Exhibit D

 

Quarterly Cash Incentive Bonus for Founding FUBC NEOs

 

Corporate Performance Measure (100%)

 

I. Financial Performance (75%):

 

a. Adjusted pre-tax net income budget achievement (50% weight of the 75%)

 

b. Non-performing asset (uncovered assets)/total assets ratio compared to the
benchmark group mean (20% weight of the 75%)

 

c. Net interest margin compared to benchmark group mean (20% weight of the 75%)

 

d. Efficiency ratio to benchmark group mean (10% weight of the 75%)

 

II. Operational Performance (25%):

 

a. Annual bank safety and soundness examination rating for the calendar year
(75% weight of the 25%)

 

b. Special area examination results – FDIC loss share, BSA, CRA, IT (25% weight
of the 25%)

 



 

